DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okita et al., US 2010/0096088.
Okita et al. shows the invention as claimed including a plasma processing apparatus, comprising: a plasma chamber; a dielectric wall 5 forming at least a portion of the plasma chamber; an inductive coupling element 4 located proximate the dielectric wall, the inductive coupling element configured to generate a plasma in the plasma chamber when energized with radio frequency (RF) energy; and an electrostatic shield 7 located between the inductive coupling element and the dielectric wall, the electrostatic shield comprising a plurality of angled plates 7c,7d defining a plurality of slots 7a, wherein each slot of the plurality of slots has a linear edge that is angled relative to a direction perpendicular to the dielectric wall 5 to produce an uninterrupted oblique line of sight extending continuously from the inductive coupling element to the dielectric wall (see, for example, figs. 14A-14B, and their descriptions). 
Regarding claim 12, it should be noted that the slots of the shield of the apparatus of Okita et al. are angled in a clockwise direction that create a clockwise pattern between the electrostatic shield and the dielectric wall.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okita et al., US 2010/0096088, as applied to claims 10 and 12 above, and further in view of Brcka et al., US 2007/0131544 or Drewery et al., US 2012/0273130.
Okita et al. is applied as above, and it appears that the slots defined by the plurality of angled plates are angled perpendicular to the dielectric wall within the claimed angle range.  Additionally, a prima facie case of obviousness still exists because it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the angle of the slots relative to the dielectric wall during routine experimentation depending upon, for example, the desired plasma density and/or characteristics, and such limitation would not lend patentability to the instant application absent the showing of unexpected results. This notwithstanding, Brcka et al. discloses shields 43/44 having slots 31 angled at about 45° +/- 15° relative to the direction perpendicular to the dielectric wall (see, for example, paragraph 0025 and figs. 2A-2B). Also, Drewery et al. discloses a shield having slots angled at about 45° +/- 15° relative to the direction perpendicular to the dielectric wall (see, for example, fig. 11C). Therefore, in view of these disclosures, it would have been obvious to one having ordinary skill in the art at the time the invention was made to angled the plurality of slots relative to the dielectric wall at the claimed range, because such configuration is known and used in the art as a suitable configuration for effectively and efficiently moderate the RF penetration into the plasma processing apparatus.   

Claims 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, US 5,234,529 in view Dempo et al., JP 2011-96690 or Okita et al., US 2010/0096088 or George et al., US 7,232,767 or Johnson, US 6,392,187.
Johnson shows the invention substantially as claimed including a plasma processing apparatus, comprising: a plasma chamber; a dielectric wall 18 forming at least a portion of the plasma chamber; an inductive coupling element 14/14a located proximate the dielectric wall, the inductive coupling element configured to generate a plasma in the plasma chamber when energized with radio frequency (RF) energy; and an electrostatic shield 16/16a located between the inductive coupling element and the dielectric wall, the electrostatic shield comprising a plurality of slots 30; see, for example, figs. 1 and 7-8, and their descriptions.
Johnson does not expressly disclose a plurality of angled plates defining a plurality of the slots, wherein each slot of the plurality of slots is angled relative to a direction perpendicular to the dielectric wall to produce an uninterrupted oblique line of sight angle from the inductive coupling element to the dielectric wall. It should be noted that the configuration of the claimed plates is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed plate is significant. This notwithstanding, Dempo et al. discloses a plasma processing apparatus comprising a shield 70 comprising a plurality of angled plates 116 defining a plurality of slots 110, wherein each slot of the plurality of slots has a linear edge that is angled relative to a direction perpendicular to the dielectric wall to produce an uninterrupted oblique line of sight extending continuously from the inductive coupling element to the dielectric wall (see, for example, figs. 14 and 16-17, and their descriptions).  Also, Okita et al. discloses a plasma processing apparatus comprising a shield 7 comprising a plurality of angled plates 7c/7d defining a plurality of slots 7a, wherein each slot of the plurality of slots has a linear edge that is angled relative to a direction perpendicular to the dielectric wall 5 to produce an uninterrupted oblique line of sight extending continuously from the inductive coupling element to the dielectric wall (see, for example, figs. 14A-14B, and their descriptions). Additionally, George et al. discloses a plasma processing apparatus comprising a shield plate 401/470 with a surface that can have a variety of different shapes near the edge of the plate to produce slots having a linear edge that is angled relative to a direction perpendicular to a dielectric wall and produce an uninterrupted oblique line of sight extending continuously from a inductive coupling element to the dielectric wall (see, for example, figs. 4, 8a-8b, and their descriptions).  Furthermore, Johnson discloses a plasma processing apparatus comprising a shield plate 804 with a surface that can have a variety of different shapes near the edge of the plate to produce slots 1002/1102 having a linear edge that is angled relative to a direction perpendicular to a dielectric wall and produce an uninterrupted oblique line of sight extending continuously from a inductive coupling element to the dielectric wall (see, for example, figs. 10B-10C and 11B-11C and their descriptions).  Therefore, in view of these disclosures, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Johnson as to comprise a shield having a plurality of angled plates defining a plurality of slots, wherein each slot of the plurality of slots has a linear edge that is angled relative to a direction perpendicular to the dielectric wall to produce an uninterrupted oblique line of sight extending continuously from the inductive coupling element to the dielectric wall, because such configuration is known and used in the art as a suitable configuration to effectively and efficiently prevent/reduce contamination of the dielectric window, moderate the RF penetration into the plasma processing apparatus, control the plasma density distribution in the apparatus, and improved the uniformity of the plasma process of the apparatus.
Regarding claim 12, it should be noted that the slots of the shield of the apparatus of Johnson et al. modified by Dempo et al. or Okita et al. or George et al. or Johnson, are angled in a clockwise direction that create a clockwise pattern between the electrostatic shield and the dielectric wall.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, US 5,234,529 in view Dempo et al., JP 2011-96690 or Okita et al., US 2010/0096088 or George et al., US 7,232,767 or Johnson, US 6,392,187, as applied to claims 10 and 12 above, and further in view of Brcka et al., US 2007/0131544 or Drewery et al., US 2012/0273130.
Johnson, Dempo et al., Okita et al., George et al. and Johnson are applied as above, and it appears that the slots defined by the plurality of angled plates of Dempo et al. (see fig. 17), Okita et al. (see figs. 14A-14B), George et al. (see figs. 8a-8b), and Johnson (see figs. 10B-10C and 11B-11C), are angled perpendicular to the dielectric wall within the claimed angle range.  Additionally, a prima facie case of obviousness still exists because it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the angle of the slots relative to the dielectric wall during routine experimentation depending upon, for example, the desired plasma density and/or characteristics, and such limitation would not lend patentability to the instant application absent the showing of unexpected results. This notwithstanding, Brcka et al. discloses shields 43/44 having slots 31 angled at about 45° +/- 15° relative to the direction perpendicular to the dielectric wall (see, for example, paragraph 0025 and figs. 2A-2B). Also, Drewery et al. discloses a shield having slots angled at about 45° +/- 15° relative to the direction perpendicular to the dielectric wall (see, for example, fig. 11C). Therefore, in view of these disclosures, it would have been obvious to one having ordinary skill in the art at the time the invention was made to angled the plurality of slots relative to the dielectric wall at the claimed range, because such configuration is known and used in the art as a suitable configuration for effectively and efficiently moderate the RF penetration into the plasma processing apparatus.   

Claims 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motokawa, US 2008/0283500 in view of Dempo et al., JP 2011-96690 or Okita et al., US 2010/0096088 or George et al., US 7,232,767 or Johnson, US 6,392,187.
Motokawa shows the invention substantially as claimed including a plasma processing apparatus, comprising: a plasma chamber; a dielectric wall 15/17 forming at least a portion of the plasma chamber; an inductive coupling element 31 located proximate the dielectric wall, the inductive coupling element configured to generate a plasma in the plasma chamber when energized with radio frequency (RF) energy; and an electrostatic shield 41/51/52/61 located between the inductive coupling element and the dielectric wall, the electrostatic shield comprising a plurality of plates 41a/51a/52a/61a defining a plurality of slots 41b/61b to produce an uninterrupted line of sight from the inductive coupling element to the dielectric wall; see, for example, figs. 1-6, and their descriptions.
Motokawa does not expressly disclose a plurality of angled plates defining a plurality of the slots, wherein each slot of the plurality of slots is angled relative to a direction perpendicular to the dielectric wall to produce an uninterrupted oblique line of sight angle from the inductive coupling element to the dielectric wall. It should be noted that the configuration of the claimed plates is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed plate is significant. This notwithstanding, Dempo et al. discloses a plasma processing apparatus comprising a shield 70 comprising a plurality of angled plates 116 defining a plurality of slots 110, wherein each slot of the plurality of slots has a linear edge that is angled relative to a direction perpendicular to the dielectric wall to produce an uninterrupted oblique line of sight extending continuously from the inductive coupling element to the dielectric wall (see, for example, figs. 14 and 16-17, and their descriptions).  Also, Okita et al. discloses a plasma processing apparatus comprising a shield 7 comprising a plurality of angled plates 7c/7d defining a plurality of slots 7a, wherein each slot of the plurality of slots has a linear edge that is angled relative to a direction perpendicular to the dielectric wall 5 to produce an uninterrupted oblique line of sight extending continuously from the inductive coupling element to the dielectric wall (see, for example, figs. 14A-14B, and their descriptions). Additionally, George et al. discloses a plasma processing apparatus comprising a shield plate 401/470 with a surface that can have a variety of different shapes near the edge of the plate to produce slots having a linear edge that is angled relative to a direction perpendicular to a dielectric wall and produce an uninterrupted oblique line of sight extending continuously from a inductive coupling element to the dielectric wall (see, for example, figs. 4, 8a-8b, and their descriptions).  Furthermore, Johnson discloses a plasma processing apparatus comprising a shield plate 804 with a surface that can have a variety of different shapes near the edge of the plate to produce slots 1002/1102 having a linear edge that is angled relative to a direction perpendicular to a dielectric wall and produce an uninterrupted oblique line of sight extending continuously from a inductive coupling element to the dielectric wall (see, for example, figs. 10B-10C and 11B-11C and their descriptions).  Therefore, in view of these disclosures, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Motokawa as to comprise a shield having a plurality of angled plates defining a plurality of slots, wherein each slot of the plurality of slots has a linear edge that is angled relative to a direction perpendicular to the dielectric wall to produce an uninterrupted oblique line of sight extending continuously from the inductive coupling element to the dielectric wall, because such configuration is known and used in the art as a suitable configuration to effectively and efficiently prevent/reduce contamination of the dielectric window, moderate the RF penetration into the plasma processing apparatus, control the plasma density distribution in the apparatus, and improved the uniformity of the plasma process of the apparatus.
Regarding claim 12, it should be noted that the slots of the shield of the apparatus of Motokawa et al. modified by Dempo et al. or Okita et al. or George et al. or Johnson, are angled in a clockwise direction that create a clockwise pattern between the electrostatic shield and the dielectric wall.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motokawa, US 2008/0283500 in view of Dempo et al., JP 2011-96690 or Okita et al., US 2010/0096088 or George et al., US 7,232,767 or Johnson, US 6,392,187, as applied to claims 10 and 12 above, and further in view of Brcka et al., US 2007/0131544 or Drewery et al., US 2012/0273130.
Motokawa, Dempo et al., Okita et al., George et al. and Johnson are applied as above, and it appears that the slots defined by the plurality of angled plates of Dempo et al. (see fig. 17), Okita et al. (see figs. 14A-14B), George et al. (see figs. 8a-8b), and Johnson (see figs. 10B-10C and 11B-11C), are angled perpendicular to the dielectric wall within the claimed angle range.  Additionally, a prima facie case of obviousness still exists because it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the angle of the slots relative to the dielectric wall during routine experimentation depending upon, for example, the desired plasma density and/or characteristics, and such limitation would not lend patentability to the instant application absent the showing of unexpected results. This notwithstanding, Brcka et al. discloses shields 43/44 having slots 31 angled at about 45° +/- 15° relative to the direction perpendicular to the dielectric wall (see, for example, paragraph 0025 and figs. 2A-2B). Also, Drewery et al. discloses a shield having slots angled at about 45° +/- 15° relative to the direction perpendicular to the dielectric wall (see, for example, fig. 11C). Therefore, in view of these disclosures, it would have been obvious to one having ordinary skill in the art at the time the invention was made to angled the plurality of slots relative to the dielectric wall at the claimed range, because such configuration is known and used in the art as a suitable configuration for effectively and efficiently moderate the RF penetration into the plasma processing apparatus.   

Response to Arguments
Applicant’s arguments filed on 02/14/2022, with respect to the rejection of the claims over the teachings of the secondary references of Lai et al. and Banna et al. (see pages 8, and 10-11, respectively), have been fully considered and are persuasive.  Therefore, the teachings of the Lai et al. and Banna et al. references are no longer used in the rejection of the claims.  However, applicant's arguments filed on 02/14/2022 with respect to the Dempo et al. reference have been fully considered but they are not persuasive. 
Applicant argues that Dempo et al. fails to teach or suggest that the slots have a linear edge that is angled relative to a direction perpendicular to the dielectric wall to produce an uninterrupted oblique line of sight, as claimed in newly amended independent claim 10.  The examiner respectfully disagrees and contends that it is clear, from fig. 17b of Dempo et al., that the slots have an edge that is angled relative to a direction perpendicular to the dielectric wall to produce an uninterrupted oblique line of sight. Additionally, since the plates 116 are movable, the plates of Dempo et al. are capable of being arranged/positioned/adjusted so that the edges of the slots are predominantly linear.  Also, the configuration of the claimed plate/slots is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed plate is significant.  Additionally, the secondary reference of George et al. discloses a shield plate 401/470 with a surface that can have a variety of different shapes near the edge of the plate, including a substantially linear shape (see, for example, figs. 4, 8a-8b). Furthermore, newly cited and relied upon references of Okita et al. and Johnson also discloses this limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUZ L ALEJANDRO whose telephone number is (571)272-1430.  The examiner can normally be reached on Monday and Thursday, 8:30 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUZ L ALEJANDRO MULERO/Primary Examiner, Art Unit 1716                                                                                                                                                                                                        
May 11, 2022